IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
KEITH JEFFRIES,

              Petitioner,

v.                                                     Case No. 5D17-2109

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed August 18, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Rachael E. Bushey, Tampa, for Petitioner.

No appearance for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the April 21, 2017,

judgment and sentence in Case No. 16-CF-002385, in the Circuit Court in and for

Orange County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


COHEN, C.J., SAWAYA and LAMBERT, JJ., concur.